Citation Nr: 1739999	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-15 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected post-traumatic degenerative joint disease of the left knee, with limitation of extension, prior to June 11, 2014, to a rating in excess of 30 percent from June 11, 2014 to February 26, 2015, and to a rating in excess of 40 percent thereafter.  

2.  Entitlement to an increased rating in excess of 20 percent for post-operative left knee meniscectomy and repair with limitation of flexion, to include the propriety of a rating reduction from 20 to 10 percent, effective February 26, 2015.  

3.  Entitlement to an initial increased rating in excess of 10 percent for left knee instability, to include the propriety of a rating reduction from 10 percent to a non-compensable rating, effective February 26, 2015.  


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to January 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

During the course of the appeal, the RO, in a July 2014 rating decision, increased the disability rating for the Veteran's post-traumatic degenerative joint disease of the left knee with limitation of extension disability from 10 to 30 percent, effective June 11, 2014.  In an April 2015 rating decision, the RO increased the rating of this disability from 30 to 40 percent, effective February 26, 2015.  As neither the grant of a 30 percent rating, effective June 11, 2014, nor the grant of a 40 percent rating, effective February 26, 2015, constitutes a full grant of the particular benefit sought, this matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In the July 2014 rating decision the RO also granted service connection for left knee instability and assigned a disability rating of 10 percent, effective June 11, 2014.  Subsequently, in the April 2015 rating decision, the RO decreased the rating for the Veteran's left knee instability from 10 percent to a non-compensable rating, effective February 26, 2015.  As the grant of a 10 percent rating, effective June 11, 2014, and a rating reduction, effective February 26, 2015, does not constitute a full grant of the particular benefit sought, this matter remains on appeal.  See id.  

The Board also observes that in the April 2015 rating decision, the RO decreased the disability rating for the Veteran's left knee meniscectomy and repair with limitation of flexion from 20 to 10 percent, effective February 26, 2015.  

A motion to advance this appeal on the Board's docket has been raised by the record.  The undersigned is granting the motion and is advancing the appeal on the docket based upon advanced age.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016) (defining "advanced age" as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

A remand is necessary before the Board can reach a decision on the Veteran's claims.  In a May 7, 2014 VA Form 9, the Veteran requested a Travel Board hearing at a local VA office.  In a May 27, 2014 VA Form 9 clarifying the matters he wished to appeal, the Veteran did not select any options regarding a Board hearing, but he did not indicate that he no longer requested a Travel Board hearing.  The RO sent the Veteran a letter in August 2016 notifying him that although the docket was filled for Travel Board hearings at the San Diego RO scheduled for the week of October 3, 2016, to October 7, 2016, he was placed on a call list and would be contacted if the RO received any cancellations.  The Veteran submitted a written response to the letter in September 2016, in which he indicated that he was unable to travel to San Diego, as he was using a walker and awaiting surgery.  However, the Veteran did not indicate that he wished to withdraw his request for a hearing.  

In light of the above-noted history and the fact that the record does not indicate that the AOJ has attempted to schedule the requested hearing, the Veteran's request for a Travel Board hearing remains outstanding.  In general, the failure to afford a claimant a hearing before the Board would constitute a denial of due process.  See 38 C.F.R. §§ 3.103(c), 20.904(a)(3).  Therefore, the Board must remand the Veteran's claim so that this matter can be addressed prior to any appellate review.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the Veteran's claims file.  After the hearing is conducted, or if the Veteran either withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

